United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.A., Appellant
and
DEPARTMENT OF DEFENSE, DEFENSE
LOGISTICS AGENCY, Norfolk, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-2153
Issued: June 10, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On August 26, 2009 appellant filed a timely appeal of an August 18, 2009 merit decision
of the Office of Workers’ Compensation Programs denying his request for authorization of a
prescribed medication. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
over the merits of this case.
ISSUE
The issue is whether the Office properly denied authorization for the medication
Androgel.
On appeal, appellant contends that the medical evidence of record is sufficient to
establish that the prescribed medication is necessary to treat his testosterone condition which was
caused by pain medication used to treat his accepted employment injuries.

FACTUAL HISTORY
This case has previously been before the Board.1 In an April 17, 2002 decision, the
Board affirmed an Office hearing representative’s February 18, 1999 decision which found that
appellant failed to establish that he sustained a recurrence of disability on July 21, 1996 causally
related to his February 2, 1994 employment injury or to establish that he was disabled from
January 8, 1997 to June 17, 1998 due to his accepted January 8, 1997 consequential injury.2 The
facts and the history relevant to the present appeal are set forth.
On November 19, 2008 appellant requested that the Office authorize the medication
Androgel prescribed by an attending physician for his testosterone condition. He contended that
the medication had been approved by the Office for two years based on submission of a medical
report from an attending physician who stated that the drug was medically necessary.
By letter dated November 19, 2008, the Office advised appellant that its records
commencing January 6, 2006 revealed that bills for Androgel had been denied because it was not
for treatment of his accepted injuries. It requested that he submit a rationalized medical opinion
from an attending physician regarding the necessity of Androgel in order to determine whether
he sustained additional medical conditions that required such treatment.
By decision dated November 20, 2008, the Office denied appellant’s request for the
medication Androgel, finding that it was not for treatment of a medical condition causally related
to his February 2, 1994 employment injuries.
In a July 5, 2009 letter, appellant requested reconsideration. A March 25, 2008 report
from Dr. Karnel Ben-Othmane, a Board-certified neurologist, provided the results of an
electromyogram (EMG). He found mild predominantly demyelinating left ulnar neuropathy at
the elbow, predominately axonal, sensory more than motor and diffuse polyneuropathy of the
upper and lower extremities.
In an August 19, 2008 report, Dr. M. Alvin Lloyd, a Board-certified neurologist, opined
that appellant sustained sensory motor polyneuropathy secondary to left low back ulnar
neuropathy. He also sustained chronic left ankle dysfunction. Dr. Lloyd advised that the
neuropathy condition was not causally related to the February 2, 1994 employment injuries. He
stated that the left ankle condition was causally related to the accepted injuries by history. In a
November 18, 2008 report, Dr. Lloyd advised that appellant sustained permanent impairment to
the whole person and left arm due to his employment-related back and left arm injuries based on
the American Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A.,
Guides) (5th ed. 2001).

1

Docket No. 00-471 (issued April 17, 2002).

2

The Office accepted that on February 2, 1994 appellant, then a 45-year-old quality assurance specialist,
sustained cervical, dorsal and lumbar strains, contusion of the left foot and ankle, ruptured peroneal tendon of the
left foot, fracture of tooth 18 and contusion of the left elbow as a result of a motor vehicle accident while in the
performance of duty.

2

In reports dated November 18, 2008 and January 9, 2009, Dr. Steven E. Marks, a Boardcertified urologist, advised that appellant was being followed for hypogonadism which was
documented by his testosterone level. Studies showed that the condition could be the result of
his chronic opioid use. Dr. Marks prescribed Androgel to be used as a replacement treatment.
A December 8, 2008 e-mail from Amy Harnish, a registered nurse, advised appellant to
follow up with his pain provider regarding the development of his low testosterone levels due to
long-term use of narcotic medications.
In a February 23, 2009 report, Dr. Daniel G. Kean, II, a Board-certified physiatrist,
reviewed a history of appellant’s February 2, 1994 injuries and medical treatment. He opined
that appellant suffered from chronic pain syndrome, lumbosacral neuritis, myofascial pain and
abdominal hernia with open wound and wound graft. Dr. Kean advised that appellant would
continue to benefit from not only long-term pain medications to reduce his pain level and
improve his functions but also hormone replacement therapy to treat decreased testosterone
levels which resulted from his long-term opioid use.
By decision dated August 18, 2009, the Office denied modification of the November 20,
2008 decision. It found that the evidence submitted by appellant was insufficient to authorize
payment of the medication Androgel. The Office noted that it never paid for the medication
based on its bill history starting January 6, 2006.
LEGAL PRECEDENT
Section 8103(a) of the Federal Employees’ Compensation Act provides for the furnishing
of services, appliances and supplies prescribed or recommended by a qualified physician which
the Office, under authority delegated by the Secretary, considers likely to cure, give relief,
reduce the degree or the period of disability or aid in lessening the amount of monthly
compensation.3
In interpreting section 8103, the Board has recognized that the Office has broad
discretion in approving services provided under the Act. The Office has the general objective of
ensuring that an employee recovers from his or her injury to the fullest extent possible, in the
shortest amount of time. It has broad administrative discretion in choosing means to achieve this
goal. The only limitation on the Office’s authority is that of reasonableness.4 In order to be
entitled to reimbursement for medical expenses, a claimant must establish that the expenditures
were incurred for treatment of the effects of an employment-related injury by submitting
rationalized medical evidence that supports such a connection and demonstrates that the
treatment is necessary and reasonable.5 While the Office is obligated to pay for treatment of
employment-related conditions, the employee has the burden of establishing that the expenditure
is incurred for treatment of the effects of an employment-related injury or condition.6 The fact
3

5 U.S.C. § 8103(a).

4

Dr. Mira R. Adams, 48 ECAB 504 (1997).

5

See Debra S. King, 44 ECAB 203 (1992).

6

Kennett O. Collins, Jr., 55 ECAB 648 (2004).

3

that the Office authorized and paid for some medical treatment does not establish that the
condition for which appellant received treatment was employment related.7
ANALYSIS
The Board finds that the medical evidence is insufficient to establish the necessity of the
prescription medication Androgel. The record does not contain a rationalized medical opinion
which explains how the use of this medication is for treatment of appellant’s accepted cervical,
dorsal and lumbar strains, contusion of the left foot and ankle, ruptured peroneal tendon of the
left foot, fracture of tooth 18 or contusion of the left elbow.
Dr. Marks prescribed Androgel as replacement therapy to treat appellant’s low
testosterone condition, hypogonadism. He stated that studies showed the diagnosed condition
“could” be the result of appellant’s chronic opioid use. The Office has not accepted appellant’s
hypogonadism condition and he has not established a causal relationship.8 The opinion of
Dr. Marks is equivocal and insufficient to establish that Androgel was necessary for treatment of
the effects of the employment-related conditions.9
Dr. Kean reviewed a history of appellant’s February 2, 1994 employment injuries and
medical treatment. He diagnosed chronic pain syndrome, lumbosacral neuritis, myofascial pain
and abdominal hernia with open wound and wound graft. Dr. Kean advised that appellant would
benefit from long-term medications to reduce his pain level and improve his functions. He also
noted that appellant would benefit from hormone replacement therapy for his decreased
testosterone levels due to his long-term opioid use. As noted, appellant’s claim has not been
accepted by the Office for the conditions listed by Dr. Kean. Moreover, the physician’s report is
not sufficient as Dr. Kean did not adequately address how any medication used by appellant
would cause or contribute to low testosterone levels.10 Dr. Kean did not provide a medical
opinion addressing the causal relationship between the accepted conditions and appellant’s use of
pain medication. He did not explain how or why Androgel was medically necessary to treat the
effects of the accepted injuries. The Board finds that his report is insufficient to meet appellant’s
burden of proof.
Dr. Lloyd found that appellant’s sensory motor polyneuropathy was secondary to left low
back ulnar neuropathy but was not causally related to the accepted injuries. He opined that
appellant’s chronic left ankle dysfunction was causally related to the February 2, 1994
employment injuries, by history. On November 18, 2008 Dr. Lloyd noted that appellant
sustained permanent impairment to the whole person and left arm due to his employment-related
conditions under the A.M.A., Guides. These reports are not relevant to the issue on appeal as
7

Dales E. Jones, 48 ECAB 648 (1997); James F. Aue, 25 ECAB 151 (1974).

8

For conditions not accepted by the Office as being employment related, it is the employee’s burden to provide
rationalized medical evidence sufficient to establish causal relation, not the Office’s burden to disprove such
relationship. Alice J. Tysinger, 51 ECAB 638 (2000).
9

Ricky S. Storms, 52 ECAB 349 (2001).

10

Alice J. Tysinger, supra note 8.

4

Dr. Lloyd did not explain how the accepted conditions necessitated the use of Androgel as part
of appellant’s treatment. Dr. Lloyd did not provide any medical opinion addressing whether the
medication was medically necessary to treat the accepted injuries. His reports are of diminished
probative value.11
Similarly, Dr. Ben-Othmane’s EMG report is of diminished probative value. While he
addressed appellant’s upper and lower extremities conditions, he did not provide any medical
opinion explaining how Androgel was medically necessary to treat the effects of appellant’s
accepted injuries.12
The e-mail from Ms. Harnish, a registered nurse, has no probative value in establishing
the medical necessity of the medicine to treat the effects of appellant’s accepted injuries as a
nurse is not a “physician” as defined under the Act.13
For these reasons, the Board finds that the Office did not abuse its discretion under
section 8103 of the Act by denying authorization of the prescribed medication Androgel.
Contrary to appellant’s contention on appeal, there is insufficient rationalized medical evidence
of record addressing how any pain medication used to treat his accepted injuries caused his low
testosterone condition.
CONCLUSION
The Board finds that the Office properly denied authorization of the prescribed
medication Androgel.

11

Elaine Pendleton, 40 ECAB 1143, 1145 (1989). See also Michael E. Smith, 50 ECAB 313 (1999).

12

Id.

13

5 U.S.C. § 8101(2); see also G.G., 58 ECAB 389 (2007).

5

ORDER
IT IS HEREBY ORDERED THAT the August 18, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 10, 2010
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

